Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. 2020/0232120 (120) in view of Watanabe et al., US 2015/0144956.
Regarding claim 1, (120) recites a layer of a crystal of a nitride of a group 13 element, said crystal of said nitride being selected from gallium nitride, aluminum nitride, indium nitride and the mixed crystals thereof and said layer comprising an upper surface and a bottom surface: wherein said upper surface comprises a linear high-luminance light-emitting part and a low-luminance light-emitting region adjacent to said high-luminance light-emitting part and said high-luminance light-emitting part comprises a portion extending along an m-plane of said crystal of said nitride of said group 13 element, said upper surface being observed by cathode luminescence (claim 1).
(120) does not explicitly disclose said upper surface has an arithmetic average roughness Ra of 0.05nm or more and 1.0nm or less.
Watanabe teaches [0102] Ge-doped GaN crystal with an average roughness Ra of 0.2 nm in order to make a light emitting device with increased light extraction efficiency [0041]. 
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify (120) to include the upper surface of the crystal with an average roughness as taught by Watanabe in order to make a light emitting device with increased light extraction efficiency [0041].
 

Regarding claim 3, (120) as modified by Watanabe discloses a half value width of reflection at (0002) plane of an X-ray rocking curve on said upper surface is 3000 seconds or less and 20 seconds or more (claim 4).  
Regarding claim 4, (120) as modified by Watanabe discloses are not observed on a cross section substantially perpendicular to said upper surface of said layer of said crystal of said nitride of said group 13 element (claim 5).  
Regarding claim 5, (120) as modified by Watanabe discloses a dislocation density on said upper surface of said layer of said crystal of said nitride of said group 13 element is 1x106/cm2 or less (claim 6).  
Regarding claim 6, (120) as modified by Watanabe discloses said dislocation density on said upper surface of said layer of said crystal of said nitride of said group 13 element is 1x102/cm2 or more and 1x106/cm2 or less (claim 7).  
Regarding claim 7, (120) as modified by Watanabe discloses said high-luminance light-emitting part forms a continuous phase; and wherein said low-luminance light-emitting region forms an discontinuous phase divided by said high-luminance light-emitting part (claim 8). 
Regarding claim 8, (120) as modified by Watanabe a half value width of reflection at (1000) plane of an X-ray rocking curve on said upper surface is 10000 seconds or less and 20 seconds or more (claim 9).  
Regarding claim 9, (120) as modified by Watanabe discloses said nitride of said group 13 element comprises a gallium nitride series nitride (claim 10).  

Regarding claim 3, (120) as modified by Watanabe discloses a functional device comprising: said free-standing substrate of claim 10; and a functional layer provided on said layer of said crystal of said nitride of said group 13 element (claim 12).  
Regarding claim 12, (120) as modified by Watanabe discloses said functional layer has a function of light-emitting function, rectifying function or electric power-controlling function (claim 13).  
Regarding claim 13, (120) as modified by Watanabe discloses a composite substrate comprising: a supporting body; and said layer of said crystal of said nitride of said group 13 element of claim 1 provided on said supporting body (claim 14).  
Regarding claim 14, (120) as modified by Watanabe discloses a functional device comprising: said composite substrate of claim 13; and a functional layer provided on said layer of said crystal of said nitride of said group 13 element (claim 15).
Regarding claim 15, (120) as modified by Watanabe discloses said functional layer has a function of light-emitting function, rectifying function or electric power-controlling function (claim 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al., US 2016/0049554 in view of US 2015/0144956.

Iwai does not explicitly teach said upper surface has an arithmetic average roughness Ra of 0.05nm or more and 1.0 nm or less.
  Watanabe teaches [0102] Ge-doped GaN crystal with an average roughness Ra of 0.2 nm in order to make a light emitting device with increased light extraction efficiency [0041]. 
Iwai and Watanabe are analogous art because they both are directed to group 13 element and one of ordinary skill in the art would have had a reasonable expectation of success to modify Iwai with the specified features of Watanabe because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Iwai to include the upper surface of the crystal with an average roughness as taught by Watanabe in order to make a light emitting device with increased light extraction efficiency [0041].
Regarding claim 2, Iwai as modified by Watanabe teaches said high-luminance light-emitting part substantially extends along said m-plane of said crystal of said nitride of said group 13 element [0049].  

Regarding claim 4, Iwai as modified by Watanabe teaches voids are not observed on a cross section substantially perpendicular to said upper surface of said layer of said crystal of said nitride of said group 13 element (non are shown, hence no voids). 
Regarding claim 7, Iwai as modified by Watanabe teaches said high-luminance light-emitting part forms a continuous phase; and wherein said low-luminance light-emitting region forms a discontinuous phase divided by said high-luminance light-emitting part (fig. 3(c)).
Regarding claim 8, Iwai as modified by Watanabe teaches {00441706.doc}42Regarding claim said nitride of said group 13 element of claim 1, wherein a half value width of reflection at (1000) plane of an X-ray rocking curve on said upper surface is 10000 seconds or less and 20 seconds or more (same crystal, hence the x-ray rocking curve profiles).  
Regarding claim 9, Iwai as modified by Watanabe teaches said nitride of said group 13 element comprises a gallium nitride series nitride (2a).  
Regarding claim 10, Iwai as modified by Watanabe teaches a free-standing substrate (1) comprising said layer of said crystal of said nitride (2) of said group 13 element of claim 1.  
Regarding claim 11, Iwai as modified by Watanabe teaches a functional device (5) comprising: said free-standing substrate (1) of claim 10; and a functional layer (5) provided on said layer of said crystal of said nitride of said group 13 element (fig. 1).  
Regarding claim 12, Iwai as modified by Watanabe teaches said functional layer has a function of light-emitting function [0076]. 

Regarding claim 14, Iwai as modified by Watanabe teaches a functional device comprising: said composite substrate of claim 13; and a functional layer (5) provided on said layer of said crystal of said nitride of said group 13 element.  
Regarding claim 15, Iwai as modified by Watanabe teaches said functional layer (5) has a function of light-emitting function [0076]. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai in view of Watanabe in further view of D’ Evelyn et al., US 2016/0020284.
 Regarding claim 5, Iwai as modified by Watanabe does not explicitly teach that a dislocation density on said upper surface of said layer of said crystal of said nitride of said group 13 element is 1x106/cm2 or less.
D’ Evelyn teaches [0017-0018]  dislocation density on said upper surface of said layer of said crystal of said nitride of said group 13 element is 1x106/cm2 or less in order to make nitride based optoelectronic device (abstract).
Iwai, Watanabe and D’ Evelyn are analogous art because they are directed to group 13 element and one of ordinary skill in the art would have had a reasonable expectation of success to modify Iwai and Watanabe with the specified features of D ‘ Evelyn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Iwai and Watanabe to the dislocation density of the upper surface as taught by D ‘ Evelyn in order to make nitride based optoelectronic device (abstract). 
2/cm2 or more and 1x106/cm2 or less [0017-0018].  
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.